                                              p;'.;~'.'."::-;~~:~:::;;-•..:~• ~-=~-,              n              --,1
                                                ! C,,._;;JL;~.__. s_l.•o.· ~                                             jl
                                              Ifl r:: .>'.CT?.c :·,:·: -e · r L'I r:·r .:-:.:n I!I
                                                                                          ,l.

                                                I ·t"')A('-;! r~.<r~· s:.;·-e·"'                                             i
                                                I ·'··' t} "-·•· V   " ' " ...... '   7    r.                            i
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
                                              i ~ ·:;:\-){:. .;) :                                                       ., ;
                                              !i                           - .. ····- .. .. ...-- .......•--·-··--·- '.      I
JENNIFER PATRICIA LOBBE,                      il.:.::::::::~;.;·:;::.:.,.:;:;·::'.::.:.:.~.:::.::::·;~~~:-.::•·::~-:.·~:::)J
                     Plaintiff,              17 Civ.                 5589                       (HBP)

      -against-                              OPINION
                                             AND ORDER
NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

                     Defendant.

-----------------------------------x

           PITMAN, United States Magistrate Judge:


I.   Introduction


           Plaintiff brings this action pursuant to section 205(g)

of the Social Security Act    (the "Act"),   42 U.S.C. § 405(g),

seeking judicial review of a final decision of the Commissioner

of Social Security ("Commissioner") denying her application for

supplemental security income benefits     ("SSI").                   Plaintiff and the

Commissioner have both moved for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure

(Docket Item ("D. I.")   12, 16).   Both parties have consented to my

exercising plenary jurisdiction pursuant to 28 U.S.C. § 636(c).

For the reasons set forth below, plaintiff's motion is granted,

and the Commissioner's motion is denied.
II.    Facts 1


       A.   Procedural Background


             Plaintiff filed an application for SSI on May 16, 2013,

alleging that she became disabled on January 1, 2012, due to

bipolar disorder, posttraumatic stress disorder, anxiety disor-

der,   fibromyalgia and chronic pain syndrome         (Tr. 245).   Her

application for benefits was initially denied on February 3,

2014, and she requested, and was granted, a hearing before an

administrative law judge ("ALJ")        (Tr. 21,    91, 16).   On July 21,

2015 and November 24,    2015, plaintiff and her attorney appeared

before ALJ Elias Feuer for a hearing at which plaintiff and a

vocational expert testified (Tr.        36-82).    On March 14, 2016, the

ALJ issued his decision finding that plaintiff was not disabled

(Tr. 19-35).     This decision became the final decision of the

Commissioner on May 22, 2017 when the Appeals Council denied

plaintiff's request for review (Tr. 1-3).            Plaintiff timely

commenced this action on July 21, 2017,           seeking review of the




     LI recite only those facts relevant to the resolution of the
pending motions.   The administrative record that the Commissioner
filed pursuant to 42 U.S.C. § 405(g) sets out plaintiff's social
and medical history more fully (Administrative Record, dated Dec.
19, 2017 (D.I. 11) ("Tr.")).

                                    2
Commissioner's decision (Complaint, dated July 21, 2017           (D.I.

1)) .



        B.   Social Background


              Plaintiff was born on September 6, 1974 and was 38

years old at the time she applied for SSI         (Tr. 211-12).   She has

an eleventh-grade education (Tr. 246).         As of the date of her

application, plaintiff lived with her teenage daughter in the

Bronx (Tr. 212).

              Plaintiff stated in her Disability Report, dated May

16, 2013, that she worked as a waitress in a bar from 2010 to

2012    (Tr. 246).   In her "Function Report," plaintiff stated that

she had no problems with personal care and that she took her

daughter to school (Tr. 253-54).          She was able to prepare meals

and do light cleaning, although sometimes she needed assistance

if her anxiety was too severe (Tr. 254-55).         Although plaintiff

left her home to take her daughter to school and to pick her up,

she was too nervous to drive or to go to crowded places           (Tr. 255-

56).     Plaintiff's leisure activities included reading, doing

crossword puzzles and doing her daughter's hair, but she stated

that her inability to focus sometimes limited her ability to

engage in these activities       (Tr. 256).




                                      3
     C.   Medical Background


           1.   Medical Records Concerning
                Plaintiff's Mental Issues


                 a.   Dr. Sidiki Dabo


           Dr. Sidiki Dabo, a psychiatrist, treated plaintiff from

March through July of 2013 and provided a medical source state-

ment for plaintiff dated December 13, 2013      (Tr. 354-64).

          At plaintiff's March 5, 2013 appointment, she com-

plained of exhaustion, inability to focus due to anxiety, night-

mares and panic attacks    (Tr. 363).   Dr. Dabo observed that

plaintiff appeared mildly distressed and became tearful when

telling her life story (Tr. 363).       Plaintiff's mood was de-

pressed, anxious and stressed, and she expressed excessive worry,

anticipatory fears,   anger, worries about possible future prob-

lems, obsessions, compulsions and superstitions      (Tr. 363).

Plaintiff's attitude was cooperative, her awareness, orientation

and psychomotor 2 activity were normal, and she did not exhibit

abnormal body movements    (Tr. 363)     Dr. Dabo found her insight

and judgment to be fair    (Tr. 363)




     2
      Psychomotor means "pertaining to motor effects of cerebral
or psychic activity." Dorland's Illustrated Medical Dictionary,
at 1549 (32nd ed. 2012) ("Dorland's")

                                   4
          In April 2013, plaintiff reported that she was feeling

better, with improved sleep, energy level and concentration and

decreased appetite and nightmares     (Tr. 360).      She was hopeful

about life and the future and her affect was brighter (Tr. 360)

Plaintiff still felt panicky sometimes, but her panic attacks had

decreased (Tr. 360) .   Dr. Dabo's assessment of plaintiff's mood,

attitude, awareness, orientation and psychomotor activity was

similar to his March 2013 assessment, but he added that plaintiff

exhibited moderate aggression, fair impulse and anger control and

low need for immediate gratification (Tr. 360).         Dr. Dabo diag-

nosed plaintiff with mood disorder, not otherwise specified, and

panic disorder without agoraphobia    (Tr. 362) . 3




     3
      Mood disorder is defined in the DSM-IV as a "mental
disorder[] whose [sic] essential feature is a disturbance of mood
manifested as one or more episodes of mania, hypomania,
depression, or some combination." Dorland's at 551.

     Panic disorder is defined in the DSM-IV as

          an anxiety disorder characterized by recurrent panic
          (anxiety) attacks, episodes of intense apprehension,
          fear, or terror associated with somatic symptoms such
          as dyspnea, hyperventilation, palpitations, dizziness,
          vertigo, faintness, or shakiness and with psychological
          symptoms such as feelings of unreality
          (depersonalization or derealization) or fears of dying,
          going insane, or losing control; there is usually
          chronic nervousness and tension between attacks.

Dorland's at 552.

                                  5
          In July 2013, Dr. Dabo screened plaintiff for depres-
                        1
sion using the PHQ-9.       Plaintiff reported having a poor appetite

or overeating, feeling bad about herself, having trouble concen-

trating on things, such as reading the newspaper or watching

television, and either moving or speaking too slowly or being too

fidgety or restless nearly every day (Tr. 357).        Plaintiff

reported that she had trouble falling asleep or staying asleep or

that she was sleeping too much, although she also reported that

she was sleeping better (Tr. 357).       Plaintiff reported having

little interest or pleasure in doing things,       feeling down,

depressed or hopeless, and feeling tired or having little energy

more than half the days     (Tr. 357).   Plaintiff did not express any

suicidal or similar ideations     (Tr. 357) .   Dr. Dabo calculated

plaintiff's PHQ-9 score at 21, a score that is indicative of

severe depression (Tr. 357).




     4
       The PHQ-9 is a questionnaire used to assess the severity of
a patient's depression.   A score of 20 to 27 indicates severe
depression; a score of 15 to 19 indicates moderately severe
depression; a score of 10 to 14 indicates moderate depression;
and a score of 5 to 9 indicates mild depression.    See PHO-9
Questionnaire for Depression Scoring and Interpretation,
University of Michigan,   http://www.med.umich.edu/linfo/-
FHP/practiceguides/depress/score.pdf (last visited Feb. 21,
2019) .

                                    6
               Plaintiff reported that her fibromyalgia 5 symptoms had

improved (Tr. 357).       She felt stressed because she had broken up

with her boyfriend and had no drive or motivation to do things

(Tr. 357).       She reported panic attacks when she was alone or ran

errands unaccompanied (Tr. 357).          Plaintiff told Dr. Dabo that

she felt paranoid, that she felt like no one wanted to see her

and that people were talking about her         (Tr. 357).

               In a December 13, 2013 medical source statement, Dr.

Dabo opined that plaintiff's impairments affected her ability to

understand, remember and carry out instructions         (Tr. 354).

Specifically, Dr. Dabo found that plaintiff had marked restric-

tions in her ability to carry out complex instructions and make

judgments on complex work-related decisions, as well as moderate

restrictions in her ability to understand,         remember and carry out

simple instructions, make judgments on simple work-related

decisions and understand and remember complex instructions           (Tr.

354) .       Dr. Dabo based these assessments on plaintiff's poor

concentration, limited capacity to process complex information or

instructions, chronic suicidal thoughts 6 and paranoia and noted


     "Fibromyalgia refers to "pain and stiffness in the muscles
and joints that either is diffuse or has multiple trigger
points." Dorland's at 703.

     Dr. Dabo's treatment records are inconsistent with respect
         6

to plaintiff's suicidal ideation. In July 2013, plaintiff did
                                                   (continued ... )

                                      7
that plaintiff had a history of psychiatric hospitalization (Tr.

354) .

             Dr. Dabo also opined that plaintiff's impairment

affected her ability to interact appropriately with supervisors,

co-workers and the public, as well as to respond to changes in a

routine work setting (Tr. 355).     Specifically, Dr. Dabo found

that plaintiff had moderate restrictions in her ability to

interact appropriately with co-workers and respond appropriately

to usual work situations and to changes in a routine work set-

ting, as well as mild restrictions in her ability to interact

appropriately with the public and with supervisors    (Tr. 355).

Dr. Dabo based these assessments on a finding that plaintiff was

easily annoyed or irritated by people and did not feel comfort-

able around people (Tr. 355).

             Finally, Dr. Dabo opined that plaintiff was unable to

fully concentrate and to organize her thinking, which undermined

her productivity and her ability to relate to others    (Tr. 355)

Dr. Dabo based this assessment on plaintiff's low cognitive




         6
      ( • • • continued)

not express any suicidal or similar ideations (Tr. 357).
However, in Dr. Dabo's December 13, 2013 medical source
statement, he reported that plaintiff suffered from chronic
suicidal thoughts (Tr. 354) .

                                   8
flexibility and her limited capacity to process and follow some

instructions or information (Tr. 355).


               b.   Dr. Fredelyn Engelberg Damari


          Dr. Fredelyn Engelberg Damari, a consulting psycholo-

gist, evaluated plaintiff on July 2, 2013        (Tr.   343-47).   Plain-

tiff reported to Dr. Damari that she had had a previous psychiat-

ric evaluation at Jacobi Hospital and that she had monthly

treatment sessions with Dr. Sidiki Dabo        (Tr.   343).   At the time

of the evaluation, plaintiff was taking divalproex sodium,

                                           1
Cymbalta, prazosin and Xanax (Tr. 343) .


     7
        Divalproex sodium, also known as valproic acid, is an
anticonvulsant used to treat seizures and mania in people with
bipolar disorder.    Valproic Acid, MedlinePlus, https://
medlineplus.gov/druginfo/meds/a682412.html (last visited Feb. 13,
2019) .

     Cymbalta, the brand name for duloxetine, is a selective
serotonin and norepinephr ine reuptake inhibitor ( "SNRI") "used to
treat depression and generalized anxiety disorder .         [It] is
also used to treat pain and tingling caused by diabetic
neuropathy .    . and fibromyalgia .      " Duloxetine,
MedlinePlus, https://medlineplus.gov/druginfo/meds/a604030.html
(last visited Feb. 13, 2019).

      Prazosin is an alpha-blocker used to treat high blood
pressure; it is also used to treat "sleep problems associated
with post-traumatic stress disorder."   Prazosin, MedlinePlus,
https://medlineplus.gov/druginfo/meds/a682245.html (last visited
Feb. 14, 2019) .

     Xanax, a brand name for alprazolam,       is a benzodiazepine
                                                         (continued ... )

                                 9
                     Plaintiff reported difficulty falling asleep, loss of

                                                                               8
appetite,            "depressive symptomatology with dysphoric moods,

                                                      9
crying spells, psychomotor agitation,                     concentration difficul-

ties, and some social withdrawal"                  (Tr. 3 4 3) .   She also reported

suffering from postpartum depression (Tr. 343).                       Plaintiff denied

any suicidal thoughts              (Tr. 343-44).      Plaintiff also reported that

she worried excessively, had difficulty concentrating and experi-

enced nightmares             (Tr. 344).   Plaintiff also reported that she had

suffered panic attacks that were so severe that she urinated on

herself from anxiety (Tr.             344).    Plaintiff reported that Cymbalta

helped her, but that her medications affected her memory (Tr.

344) .

                     Dr. Damari found plaintiff to be cooperative and her

manner of relating, social skills and overall presentation to be

adequate             (Tr. 344).   Her affect was very anxious and her mood




         7
          continued)
             ( •••

"used to treat anxiety disorders and panic disorder."
Alprazolam, MedlinePlus, https://medlineplus.gov/druginfo/meds/
a684001.html (last visited Feb. 13, 2019).

      Dysphoric moods are characterized by "disquiet;
restlessness; malaise." Dorland's at 579.

      Psychomotor agitation means "excessive, purposeless
         9

cognitive and motor activity or restlessness, usually associated
with a state of tension or anxiety."  Dorland's at 40.

                                              10
dysthymic 10 (Tr. 345).    Plaintiff's attention and concentration

were impaired due to emotional distress; plaintiff was unable to

do a simple arithmetic problem and was unable to count backwards

from twenty by threes     (Tr. 345).        Her recent and remote memory

skills were also impaired due to emotional distress; although

plaintiff was able to repeat three out of three objects immedi-

ately, after five minutes, she could recall only one out of three

objects   (Tr. 345).   Plaintiff could repeat four digits forward,

but she was unable to state three digits backwards           (Tr. 345).

Plaintiff's intellectual functioning was below average and her

general fund of information was limited (Tr. 345).

            In her medical source statement, Dr. Damari wrote that

plaintiff

            is able to follow and understand simple directions and
            instructions.   She is able to perform simple tasks
            independently.   She is moderately impaired in the
            ability to maintain attention and concentration.    She
            is significantly impaired in the ability to maintain a
            regular schedule.   She is moderately impaired in the
            ability to learn new tasks.   She is significantly
            impaired in the ability to perform complex tasks inde-
            pendently.  She is able to make appropriate decisions.
            She is moderately impaired in the ability to relate
            adequately with others.   She is significantly impaired
            in the ability to appropriately deal with stress.

            The results of the present evaluation appear to be
            consistent with psychiatric problems, and this may



     coysthymic means "characterized by symptoms of mild
     1

depression." Dorland's at 582.

                                       11
             significantly interfere with the claimant's ability to
             function on a daily basis.

(Tr. 346).     Dr. Damari diagnosed plaintiff with mood disorder,
                       11
anxiety disorder,           posttraumatic stress disorder 12 and

fibromyalgia, and she recommended that plaintiff continue with

psychiatric treatment          (Tr. 346).


                  c.        Dr. Wali Mohammad


             Dr. Wali Mohammad, a psychiatrist, treated plaintiff

from January through November of 2015            (Tr.   464-99,   632-39).

             At her initial evaluation on January 29, 2015, plain-

tiff reported suffering from depression, which worsened after her

cousin's suicide (Tr. 485).           She also reported that although she

had been prescribed various antidepressants,              including Cymbalta,

Wellbutrin, Lexapro and Prozac,~ 3 she had stopped taking any


     11
      Anxiety disorders are defined in the DSM-IV as "a group of
mental disorders in which anxiety and avoidance behavior
predominate." Dorland's at 547.
     12
       Posttraumatic stress disorder is defined in the DSM-IV as
"an anxiety disorder caused by exposure to an intensely traumatic
event; characterized by reexperiencing the traumatic event in
recurrent intrusive recollections, nightmares, or flashbacks, by
avoidance of trauma-associated stimuli, by generalized numbing of
emotional responsiveness, and by hyperalertness and difficulty in
sleeping, remembering, or concentrating."   Dorland's at 552.
     13
      Wellbutrin is a brand name for bupropion, which is an
antidepressant.  Bupropion, MedlinePlus, https://medlineplus.gov/
druginfo/meds/a695033.html (last visited Feb. 15, 2019).
                                                   (continued ... )

                                            12
psychiatric medication other than Xanax          (Tr.   485).     Plaintiff

reported feeling anxious all the time and being easily frustrated

(Tr.   485)

              In his evaluation of plaintiff's mental status,             Dr.

Mohammad noted that plaintiff's attitude was cooperative, her

speech was articulate,         coherent and relevant but that her mood

was anxious,     irritable and depressed (Tr.      487).    Plaintiff

exhibited anxiety or panic, but her affect was appropriate, her

psychomotor activity was normal, her thought process was intact

and she experienced no hallucinations, delusions or impaired

self-perception (Tr.       487).     She had no suicidal or homicidal

thoughts,     she was oriented as to time, place and person and her

memory was intact       (Tr. 487).     She was able to perform serial

subtractions     (Tr.   487)    Finally, Dr. Mohammad found that plain-

tiff's insight was good and her judgment was fair               (Tr.   487).




       13
       ( • • • continued)

     Lexapro is the brand name for escitalopram, which is a
selective serotonin reuptake inhibitor ( "SSRI") "used to treat
depression and generalized anxiety disorder."   Escitalooram,
MedlinePlus, https://medlineplus.gov/druginfo/meds/a603005.html
(last visited Feb. 15, 2019).

     Prozac is a brand name for fluoxetine, which is also an SSRI
"used to treat depression, obsessive-compulsive disorder .
some eating disorders, and panic attacks."   Fluoxetine,
MedlinePlus, https://medlineplus.gov/druginfo/meds/a689006.html
(last visited Feb. 15, 2019).

                                        13
                       Dr. Mohammad screened plaintiff using the PHQ-9, and

scored plaintiff at 27, which indicated severe depression (Tr.

4 87) .

                       Dr. Mohammad diagnosed plaintiff as suffering from

"major depressive disorder,              recurrent episode, severe degree,

without mention of psychotic behavior"              (Tr. 487-88).   He pre-

scribed venlafaxine" 4 and directed plaintiff to follow up in two

weeks              (Tr. 488).

                      On February 26, 2015, plaintiff reported to Dr.

Mohammad that she was suffering from fibromyalgia and stress

related to her daughter's misbehavior (Tr. 482).               The results of

plaintiff's mental status evaluation were the same as on January

29, 2015,              including her ability to perform serial subtractions,

but Dr. Mohammad did not report that plaintiff was irritable (Tr.

482) .             Dr. Mohammad's diagnosis remained the same, and he di-

rected plaintiff to follow up in one month (Tr. 483).

                       On April 22, 2015, plaintiff complained that she was

not sleeping well and reported changes in her sleep pattern (Tr.

4 7 9) .           Plaintiff also reported that she did not feel motivated to

do anything and sometimes was not even able to take a shower (Tr.




      Venlafaxine is an SNRI "used to treat depression."
           :
               4

Venlafaxine, MedlinePlus, https://medlineplus.gov/druginfo/meds/
a694020.html (last visited Feb. 15, 2019)

                                            14
4 7 9) .   She wanted to increase her medication (Tr. 479).        The

results of plaintiff's mental status evaluation were the same as

on February 26, 2015, except that she was unable to perform

serial subtractions     (Tr. 479).   Dr. Mohammad's diagnosis still

remained the same, and he directed plaintiff to follow up in one

month (Tr. 480).

             On May 20, 2015, Dr. Mohammad noted that plaintiff was

very depressed and cried during her appointment        (Tr. 476)         She

reported being in pain and unable to function        (Tr. 476).     The

results of plaintiff's mental status evaluation differed from

April 22, 2015 in that she was able to perform serial subtrac-

tions, but her short term memory was impaired and her insight was

limited (Tr. 476).      Dr. Mohammad's diagnosis remained the same,

and he again directed plaintiff to follow up in one month (Tr.

477-78).

              On June 30, 2015, plaintiff had run out of medication

and was suffering from withdrawal,        including dizziness and a

fainting sensation (Tr. 473).        She reported feeling overwhelmed

and having no support system (Tr. 473).         Plaintiff was unable to

perform serial subtractions, but her short term memory was intact

and her insight was good (Tr. 473).         Dr. Mohammad's diagnosis was

still unchanged, but he noted that plaintiff was not fully

compliant with her medication regimen and had not attended

                                     15
follow-up appointments as instructed; he directed plaintiff to

follow up in one month (Tr. 474-75).

                 On July 15, 2015,   Dr. Mohammad completed a mental

impairment questionnaire concerning plaintiff          (Tr. 593-97).     He

noted that plaintiff suffered from major depression, recurrent

type, as well as chronic pain from arthritis and fibromyalgia

(Tr. 593).         He opined that plaintiff's diagnoses and limitations

would last at least 12 months and that plaintiff was not a

malingerer; she had not been hospitalized for her symptoms             (Tr.

593) .         Dr. Mohammad noted that plaintiff's signs and symptoms

included depressed mood, persistent or generalized anxiety,

irritable affect,         feelings of guilt or worthlessness, difficulty

thinking or concentrating, easy distractibility, poor short-term

memory, recurrent panic attacks, anhedonia 15 and pervasive loss

of interests, appetite disturbances and weight change, decreased

energy, motor tension and psychomotor abnormalities          (Tr. 594).

Of those signs and symptoms, the most frequent or severe were

depression, fatigue,         difficulty concentrating, anhedonia, insom-

nia and anxiety (Tr. 595).

                  Dr. Mohammad noted that plaintiff had not experienced

any episodes of decompensation or deterioration in a work or



      Anhedonia means a "total loss of feeling of pleasure in
         : 5

acts that normally give pleasure." Dorland's at 91.

                                        16
work-like setting (Tr. 595).     However, in response to a question

asking him to estimate plaintiff's abilities to perform mental

activities in a competitive environment on a sustained and

ongoing basis, he reported that plaintiff had marked limitations

with respect to her ability to:      (1) understand, remember and

carry out detailed instructions;     (2) maintain attention and

concentration for extended periods;     (3) perform activities within

a schedule and consistently be punctual;     (4)    sustain ordinary

routine without supervision;     (5) work in coordination with or

near others without being distracted by them;        (6) make simple

work-related decisions;   (7) perform at a consistent pace without

rest periods of unreasonable length or frequency;        (8)   interact

appropriately with the public;     (9) ask simple questions or

request assistance;   (10) accept instructions and respond appro-

priately to criticism from supervisors;     (11) maintain socially

appropriate behavior;   (12)   adhere to basic standards of neatness;

(13)   respond appropriately to workplace changes;      (14) be aware of

hazards and take appropriate precautions;     (15)    travel to unfamil-

iar places or use public transportation;     (16)    set realistic goals

and (17) make plans independently (Tr. 596).         Dr. Mohammad also

noted that plaintiff had moderate-to-marked limitations with

respect to her ability to remember locations and work-like




                                   17
procedures and understand, remember and carry out simple, one-to-

two step instructions (Tr. 596) .

             Dr. Mohammad opined that plaintiff would be absent from

work more than three times per month and that her symptoms and

limitations dated as far back as June 1, 2013         (Tr. 597).

             On September 12, 2015, plaintiff resumed treatment with

Dr. Mohammad after she reported that she had been sick all summer

(Tr. 632).     Plaintiff's mental status examination was similar to

her prior examinations    (Tr. 632).     Dr. Mohammad's diagnosis

remained the same, and he directed plaintiff to follow up in one

month (Tr. 633-34)

             On October 8, 2015, plaintiff complained to Dr.

Mohammad of stress because her father was suffering from terminal

lung cancer (Tr. 635).     Plaintiff's mental status examination was

similar to her prior examinations (Tr. 635).          Again, Dr.

Mohammad's diagnosis remained the same, and he directed plaintiff

to follow up in one month (Tr. 636).

             On November 5, 2015, plaintiff reported that her father

was staying with her and that her daughter's behavior had im-

proved (Tr. 638).     Plaintiff's mental status examination was

similar to her prior examinations        (Tr. 638).   Dr. Mohammad's

diagnosis remained the same, and he directed plaintiff to follow

up in one month (Tr. 639).

                                    18
           2.    Medical Records Concerning
                 Plaintiff's Physical Issues


                  a.    Dr. Marilee Mescon


           Dr. Marilee Mescon, a consulting internist, examined

plaintiff on July 2, 2013      (Tr. 348-51).   Plaintiff complained of

having generalized joint and muscle pain for the preceding two or

three years     (Tr. 348).   Plaintiff reported experiencing sharp,

aching and burning pain, which she rated at 10 out of 10, but

that it eased to a 5 out of 10 with pain medication (Tr. 348).
                                                                        16
At the time of the examination, plaintiff was taking Depakote,

Cymbalta, prazosin and Xanax (Tr. 348).

           Plaintiff reported that she was able to shower, bathe,

dress, cook, clean, do her laundry and shop (Tr.         348).   She spent

her free time watching television, listening to the radio,

reading and doing crossword puzzles      (Tr. 348-49).

           Upon examination, plaintiff appeared to be in no acute

distress   (Tr. 349).     She was able to sit, stand and walk normally

and without assistance, and she did not require help changing her

clothes or getting on and off the exam table       (Tr. 349).     She

exhibited a full range of motion in her musculoskeletal system,



      Depakote is a brand name for valproic acid.
     16                                             Valproic
Acid, supra, MedlinePlus, https://medlineplus.gov/druginfo/meds/
a682412.html (last visited Feb. 14, 2019).

                                    19
with no tenderness, redness, heat, swelling or effusion 17 (Tr.

350) .        Dr. Mescon rated plaintiff's strength in her upper and

lower extremities at a 5 out of 5 and her grip strength in both

hands at a 5 out of 5 (Tr. 350).

                In her medical source statement, Dr. Mescon wrote that

plaintiff had "no limitations in [her] ability to sit, stand,

climb, push, pull, or carry heavy objects at this time"             (Tr.

350) .


                     b.   Montefiore Medical Center


                On February 27, 2014, Dr. Irene Blanco, a

rheumatologist at Montefiore Medical Center, treated plaintiff

for her joint pain (Tr. 533-38) .             Plaintiff reported that she had

been suffering from the symptoms of fibromyalgia for more than a

year-and-a-half, and that the pain in her left arm and shoulder

had worsened (Tr. 533).            Plaintiff experienced pain and swelling

in her hands, with a burning sensation in her arm and numbness in

her fingertips        (Tr. 533).    Neither Cymbalta nor over-the-counter

pain medication eased the pain (Tr. 533).

                 Plaintiff complained to Dr. Blanco of chest pains,

anxiety and depression, but she denied all other symptoms or



      Effusion refers to "the escape of fluid into a part or
         17

tissue." Dorland's at 595.

                                         20
abnormalities except as noted above      (Tr. 535).     She appeared to

be in no acute distress, but Dr. Blanco assessed sensitivity at

14 out of 18 tender points 13   (Tr. 536).

          On March 27, 2014, plaintiff returned to Dr. Blanco

with continuous, diffuse body pain (Tr. 528).          Plaintiff again

appeared in no acute distress, but Dr. Blanco again assessed

sensitivity at 14 out of 18 tender points      (Tr. 530).

          On May 22, 2014, plaintiff complained that her

fibromyalgia was "not doing well," that she had pain in her hands

and that she felt weak (Tr. 523).       Despite plaintiff's subjective

complaints, however,   Dr. Blanco observed no acute distress and

assessed sensitivity at only 4 out of 18 tender points           (Tr. 525)

          On December 8, 2014, Dr. John Culmine, plaintiff's

primary care physician, conducted plaintiff's annual physical

examination (Tr. 516-22).   Dr. Culmine noted plaintiff's history

of psychiatric problems and fibromyalgia      (Tr.    516-17).   He noted

that although plaintiff did not exhibit any signs or symptoms of



     18
       The American College of Rheumatology has specified two
primary criteria that characterize fibromyalgia:    (1) three or
more months of widespread pain in the body and (2) pain at a
minimum of 11 out of 18 specified locations throughout the body,
called tender points.   A doctor assesses sensitivity at each
tender point by pressing on the tender point with his or her
thumb.   See David Sinclair, MD, et al., The Manual Tender Point
Survey, National Fibromyalgia Association (Oct. 3, 2005),
http://www.fmaware.org/articles/the-manual-tender-point-survey/
 (last visited Mar. 4, 2019).

                                   21
depression, she complained of depression and occasional headaches

(Tr. 518).     Plaintiff exhibited no other abnormalities, and Dr.

Culmine referred her back to her treating specialists          (Tr. 518-

19) .

             On February 6, 2015, plaintiff complained to Dr. Blanco

that she continued to experience back pain and that her fingers

felt sprained and swollen and that her grip was affected (Tr.

511) .   Dr. Blanco assessed sensitivity at 18 out of 18 tender

points and noted that plaintiff's hands looked puffy (Tr. 513)

However, Dr. Blanco indicated that plaintiff's grip strength and

sensation were normal     (Tr. 513).

             On July 9, 2015, plaintiff complained of pain in her

scalp, shoulder and neck (Tr. 506).         Dr. Blanco again assessed

sensitivity at 18 out of 18 tender points, with diffuse pain and

stiffness    (Tr. 509).   In addition to plaintiff's prescribed

medication, Dr. Blanco referred plaintiff for physical therapy

(Tr. 578)

             On July 10, 2015, Dr. Blanco completed a fibromyalgia

questionnaire concerning plaintiff (Tr. 621-25).         She found that

plaintiff met the American College of Rheumatology's criteria for

fibromyalgia and that no diagnoses other than fibromyalgia better

explained plaintiff's symptoms and limitations        (Tr.   621).

Plaintiff had widespread pain or a history of widespread pain in

                                       22
all quadrants of the body that persisted for at least three

months and had at least 11 positive tender points upon physical

exam or digital palpation in her neck, chest, arms, hips, back

and knees     (Tr. 622).   Dr. Blanco noted that plaintiff's pain

fluctuated in intensity and was not always present, but that

plaintiff experienced chronic widespread pain in her neck, chest,

abdomen, upper and lower back,       jaw, shoulders, arms, hips and

legs     (Tr. 622) .   In addition to plaintiff's physical pain, Dr.

Blanco indicated that plaintiff suffered from difficulty think-

ing, depression, fatigue or tiredness, insomnia and headache (Tr.

622) .

              Dr. Blanco assessed that plaintiff could sit for only

two hours out of an eight-hour work day, that she could stand for

less than one hour and that she had to move around every two-to-

three hours, returning to a sitting position after 10-20 minutes

(Tr. 623).       Plaintiff could only occasionally lift or carry

objects weighing up to ten pounds, but she could grasp, turn and

twist objects, use her hands or fingers for fine manipulations

and use her arms for reaching (Tr. 623).              Dr. Blanco opined that

plaintiff's symptoms would worsen with the stress of a competi-

tive work environment       (Tr. 625).        She assessed that plaintiff's

symptoms would interfere with her concentration and attention for

up to one-third of an eight-hour work day, and that plaintiff

                                         23
would require unscheduled breaks at unpredictable intervals once

or twice per day (Tr. 625).       However, she estimated that plain-

tiff would be absent from work less than once per month (Tr.

625) .   Finally, Dr. Blanco opined that plaintiff's impairments

would last at least 12 months and that plaintiff was not a

malingerer (Tr. 621).    She also noted that plaintiff's anxiety

and depression exacerbated plaintiff's fibromyalgia symptoms           (Tr.

621) .

           On July 20, 2015, Dr. Culmine completed a disability

impairment questionnaire for plaintiff (Tr. 626-30).         He indi-

cated that plaintiff had been diagnosed with fibromyalgia and

bipolar disorder (Tr.   62 6) .   He opined that plaintiff's impair-

ments would last at least 12 months and that plaintiff was not a

malingerer (Tr. 626).    Dr. Culmine identified plaintiff's primary

symptom as diffuse, daily pain, but he was unable to assess the

effect of plaintiff's impairments on her ability to perform work-

related activities (Tr. 627-29).         He estimated that plaintiff

would miss work two to three times per month and that her symp-

toms dated back to June 1, 2013      (Tr. 630).


                 c.   Dr. Douglas Greenfield


            Dr. Douglas Greenfield, a consulting internist and

cardiologist, examined plaintiff on January 25, 2016 (Tr. 700-

                                    24
03) .    Plaintiff complained of suffering from fibromyalgia for

several years preceding the examination, as well as depression,

bipolar disorder, anxiety, panic attacks and posttraumatic stress

disorder (Tr. 700).        Plaintiff reported extreme sensitivity to

touch, difficulty holding and lifting objects and poor sleep and

memory (Tr. 700).        At the time of the examination, plaintiff was

taking venlafaxine, alprazolam and bupropion (Tr. 700).

             Plaintiff reported that she was able to shower and

dress, but that "she [did] not do the cooking, cleaning, laundry

and shopping as her parents [were]               . staying with her"   (Tr.

701) .    She spent her free time watching television, listening to

the radio and socializing (Tr. 701).

             Upon examination, plaintiff appeared to be in no acute

distress    (Tr. 701).     She was able to sit, stand and walk nor-

mally, and she did not require help changing her clothes or

getting on and off the exam table         (Tr.   701).   She exhibited a

full range of motion in her musculoskeletal system, with no

redness, heat, swelling or effusion (Tr. 702).             Dr. Greenfield

assessed sensitivity at five out of 18 tender points            (Tr. 702).

He rated plaintiff's strength in her upper and lower extremities

at a 5 out of 5 and her grip strength in both hands at a 5 out of

5   (Tr. 702).




                                     25
             In his medical source statement, Dr. Greenfield wrote

that plaintiff had no limitations           (Tr. 703).


       D.   Proceedings Before the ALJ


             Plaintiff first appeared before the ALJ on July 21,

2015   (Tr. 704-32).    The hearing was continued to and concluded on

November 24, 2015      (Tr. 44-102).


            1.   Plaintiff's Testimony


             Plaintiff testified that she last worked in 2011 as a

bartender and an assistant in a hair salon (Tr. 708-10).                 She

earned $35 plus tips for each bartending shift              (Tr. 710).

Plaintiff was unable to state with certainty how much she earned

per night or per month (Tr. 710-13).           When the ALJ asked plain-

tiff why her doctor's notes from December 8, 2014 indicated that

she worked as a hairdresser, plaintiff testified that she had not

worked since filing her disability application on March 22, 2013

(Tr. 718-21).

             Plaintiff testified that at the time of the hearing,

she was taking several medications, including Xanax for anxiety,

two different anti-depressants and steroids              (Tr. 715-17).    She

had recently stopped taking Gabapentin for her fibromyalgia and

stated that although her doctor had prescribed Lyrica in substi-

                                       26
tution for Gabapentin, she had not yet filled the prescription

(Tr. 717).    She believed her medications caused her to have

memory problems (Tr. 718).

             Plaintiff testified that Dr. Culmine, her primary care

doctor, had prescribed psychiatric medication during gaps in her

psychiatric treatment    (Tr. 723-25).    She also testified that she

had been hospitalized for depression in 2005       (Tr. 726).

             Plaintiff testified that she did not really read but

that she did watch television (Tr. 727).       She stated that she

formerly did crossword puzzles but no longer did them (Tr. 727-

28) .

             Plaintiff stated that she had gained 20 pounds or more

in a year (Tr. 728-29).     She also stated that she experienced

anxiety in dealing with crowded places, specifically supermar-

kets, trains and elevators    (Tr. 729)     She testified that she

suffered from daily anxiety attacks       (Tr. 729-30).

             When the hearing resumed on November 24, 2015, plain-

tiff testified that she had been very sick over the summer and

had been hospitalized for legionnaires' disease,      19
                                                           shingles 20 and


        19
      Legionnaires' disease is "an acute, sometimes fatal,
bacterial disease caused by infection with Leqionella
pneumophila, not spread by person-to-person contact; it is
characterized by pneumonia, high fever, gastrointestinal pain,
headache, and sometimes involvement of the kidneys, liver, or
                                                    (continued ... )

                                   27
an unspecified stomach ailment          (Tr. 45-46).    She testified that

she had resumed treatment with Dr. Mohammad and Dr. Blanco (Tr.

48-49).      She complained of side effects from her medications, but

was unable to remember clearly if or when she had discontinued

their use and changed medications            (Tr. 50-52).   She did state

that she continued to take medication for depression and anxiety,

but that she had not yet found a satisfactory medication for her

fibromyalgia         (Tr. 54).   Plaintiff testified that she was in

constant pain and that her inability to treat the pain or to

contact her doctors exacerbated her anxiety (Tr.             63-64).

                  She testified that some days she was unable to walk or

move her feet because of the pain (Tr. 67-68).              On days when her

pain was less severe, she would be able to walk a short distance,

but then she would have to sit down and rest            (Tr. 71-73).   She



     19
          continued)
          ( •••

nervous system." Dorland's at 537.
     20
          shingles is another name for herpes zoster,

                  an acute, infectious, usually self-limited disease .
                     [that] is characterized by severe neuralgic pain
                  along the distribution of the affected nerve with crops
                  of clustered vesicles over the area of the
                  corresponding dermatome; it is usually unilateral and
                  confined to one dermatome or adjacent ones.
                  Postherpetic neuralgia may be a complication.   In
                  immunocompromised patients it may disseminate and be
                  fatal.

Dorland's at 852, 1703.

                                        28
could not carry heavy or bulky objects, and her hands would cramp

up, affecting her grip and her handwriting (Tr. 74-78).

          With respect to her psychiatric symptoms, plaintiff

testified that she suffered from crying spells, panic attacks,

persistent anxiety and depression (Tr. 78-81).     She stated that

she was unable to concentrate and had to make lists for even

basic tasks    (Tr. 82).

          Finally, plaintiff testified that she was able to shop

for groceries, clean and do laundry, but only with the assistance

of her boyfriend or her daughter (Tr. 92-94).     She watched

television, but she was unable to read or do crossword puzzles

because of her inability to concentrate (Tr. 94-95).


          2.    Vocational Expert Testimony


          Vocational expert Esperanza Distefano ("VE Distefano")

testified at the July 21, 2015 hearing (Tr. 713-715).     VE

Distefano characterized plaintiff's past work as a waitress,

which is defined in the United States Department of Labor's

Dictionary of Occupational Titles     ("DOT") as DOT Code 311.477-

030, which is light-exertion, semi-skilled work (Tr. 713-14).

She also identified plaintiff's work as a bartender as DOT Code

312.474-010, which is light-exertion, semi-skilled work (Tr.

714).   At the request of plaintiff's counsel and the ALJ, she

                                 29
also identified plaintiff's past work as a hairdresser as DOT

Code 332.271-018, which is light-exertion, skilled work (Tr. 714-

15) .

             Vocational expert Dr. Yaakov Taitz 21   ("VE Taitz")

testified at the November 24, 2015 hearing (Tr. 96-100).            The ALJ

asked VE Taitz to consider possible jobs for a hypothetical

person of plaintiff's age, education and experience, with the
                                                                 22
ability to meet the exertional demands of sedentary work,             who

needed to shift from sitting to standing every 45 minutes, could

climb ramps and stairs, stoop,     kneel, crouch and crawl only

occasionally and could not perform assembly line work (Tr.            96-

97) .    VE Taitz testified that such a hypothetical individual

could not perform any of plaintiff's past work because all of

plaintiff's past work required light exertion (Tr.        97).




        21
      The hearing transcript from November 24, 2015 refers to
the vocational expert as "Dr. Tates" (Tr. 95-100) but the resume
contained in the record spells the witness's name "Taitz" (Tr.
307-08).

       "Sedentary work involves lifting no more than 10 pounds at
        22

a time and occasionally lifting or carrying articles like docket
files, ledgers, and small tools.   Although a sedentary job is
defined as one which involves sitting, a certain amount of
walking and standing is often necessary .       " 20 C.F.R.
C. F.R. § 416. 967 (a).

                                    30
            VE Taitz testified that such an individual could,
                                 23
however, work as an addresser,        DOT Code 209.587-010, with

300,000 jobs nationally, a document preparer,       DOT Code 249.587-

018, with 160,000 jobs nationally, and a surveillance system

monitor, DOT Code 379.367-010, with 80,000 jobs nationally (Tr.

57).    When the ALJ asked VE Taitz to limit the hypothetical

individual to an individual who could only occasionally handle

things with her dominant hand, he opined that such an individual

would not be able to work as a document preparer (Tr. 97-98).           VE

Taitz testified that such an individual could, however, work as a

telephone solicitor, DOT Code 299.357-014, with 250,000 jobs

nationally, and an order clerk,       DOT Code 209.567-014, with 70,000

jobs nationally (Tr. 98).

            In response to questioning by plaintiff's counsel and

the ALJ, VE Taitz testified that a hypothetical individual who is

limited to simple routine or repetitive tasks would not be able

to maintain employment if she had more than one unscheduled

absence per month (Tr.   99).




       23
      According to the hearing transcript, VE Taitz did not
provide a job title for DOT Code 209.587-010.  DOT Code 209.587-
010 refers to an "addresser."

                                      31
III.    Analysis


       A.   Applicable Legal
            Principles


             1.    Standard of Review


             The Court may set aside the final decision of the

Commissioner only if it is not supported by substantial evidence

or if it is based upon an erroneous legal standard.                  42   u.s.c.   §

405(g); Lockwood v. Comm'r of Soc. Sec. Admin., --- F.3d --- ,

2019 WL 366695 at *3        (2d Cir. Jan. 23, 2019); Selian v. Astrue,

708 F.3d 409,      417   (2d Cir. 2014)    ( ~ curiam); Talavera v.

Astrue,     697 F.3d 145, 151 (2d Cir. 2012); Burgess v. Astrue,               437

F.3d 117, 127      (2d Cir. 2008).    Moreover, the court cannot "affirm

an administrative action on grounds different from those consid-

ered by the agency."        Lesterhuis v. Colvin, 805 F.3d 83, 86 (2d

Cir. 2015), quoting Burgess v. Astrue, supra, 537 F.3d at 128.

             The Court first reviews the Commissioner's decision for

compliance with the correct          legal     standards;    only then does        it

determine whether the Commissioner's conclusions were supported by

substantial evidence.        Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir.

2003), citing Tejada v. Apfel,            167 F.3d 770,     773   (2d Cir.   1999).

"Even if the Commissioner's decision is supported by substantial

evidence,     legal error alone can be enough to overturn the ALJ' s

                                          32
decision."    Ellington v. Astrue, 641 F. Supp. 2d 322, 328 (S.D.N.Y.

2009)   (Marrero, D. J.).   However, "where application of the correct

legal principles to the record could lead to only one conclusion,

there is no need to require agency reconsideration."         Johnson v.

Bowen, 817 F. 2d 983,   986 (2d Cir. 1987).

             "'Substantial evidence' is 'more than a mere scintilla.

It means such evidence as a reasonable mind might accept as

adequate to support a conclusion.'"       Talavera v. Astrue, supra,

697 F.3d at 151, quoting Richardson v. Perales, 402 U.S. 389, 401

( 1971) .   Consequently, "[e]ven where the administrative record

may also adequately support contrary findings on particular

issues, the ALJ's factual findings 'must be given conclusive

effect' so long as they are supported by substantial evidence."

Genier v. Astrue,    606 F.3d 46, 49 (2d Cir. 2010)    (per curiam),

quoting Schauer v. Schweiker, 675 F.2d 55, 57       (2d Cir. 1982)

Thus, "[i]n determining whether the agency's findings were

supported by substantial evidence,       'the reviewing court is

required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be

drawn.'"     Selian v. Astrue, supra, 708 F.3d at 417    (citation

omitted).




                                    33
            2.     Determination
                   of Disability


            A claimant is entitled to SSI if the claimant can

establish an "inability to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment .             . which has lasted or can be expected to

last for a continuous period of not less than twelve months. " 24

42 U.S.C.   §    423 (d) (1) (A); see also Barnhart v. Walton,         535 U.S.

212, 217-22      (2002)   (both the impairment and the inability to work

must last twelve months).              The impairment must be demonstrated by

"medically acceptable clinical and laboratory diagnostic tech-

niques," 42 U.S.C.        §    423(d) (3), and it must be "of such severity"

that the claimant cannot perform her previous work and "cannot,

considering [her] age, education and work experience, engage in

any other kind of substantial gainful work which exists in the

national economy."            42 U.S.C.    §   423(d)(2)(A).   Whether such work

is actually available in the area where the claimant resides is

immaterial.       42 U.S.C.      §   423 (d) (2) (A).




     24
      The standards that must be met to receive SSI benefits
under Title XVI of the Act are the same as the standards that
must be met in order to receive disability insurance benefits
under Title II of the Act.  Barnhart v. Thomas, 540 U.S. 20, 24
(2003).  Accordingly, cases addressing the former are equally
applicable to cases involving the latter.

                                               34
            In making the disability determination, the Commis-

sioner must consider:          "(1)   the objective medical facts;          (2)

diagnoses or medical opinions based on such facts;                 (3)   subjective

evidence of pain or disability testified to by the claimant or

others; and    (4)   the claimant's educational background, age, and

work experience."        Brown v. Apfel,       174 F.3d 59,   62   (2d Cir.

1999), quoting Mongeur v. Heckler,             722 F.2d 1033, 1037        (2d Cir.

1983)   (internal quotation marks omitted).

            In determining whether an individual is disabled, the

Commissioner must follow the five-step process required by the

regulations.       20 C.F.R.    §   416.920(a) (4) (i)-(v); see Selian v.

Astrue,   supra,     708 F.3d at 417-18; Talavera v. Astrue,              supra,   697

F.3d at 151.       The first step is a determination of whether the

claimant is engaged in substantial gainful activity.                     20 C.F.R. §

416. 920 (a) (4) (i).    If she is not, the second step requires

determining whether the claimant has a "severe medically determi-

nable physical or mental impairment."              20 C.F.R. §

416. 920 (a) (4) (ii).    If she does,     the inquiry at the third step is

whether any of these impairments meet one of the listings in

Appendix 1 of the regulations.            20 C.F.R.   §   416.920(a) (4) (iii)

            If the claimant does not meet any of the listings in

Appendix 1, step four requires an assessment of the claimant's

residual functional capacity ("RFC")             and whether the claimant can


                                          35
still perform her past relevant work given her RFC.                      20 C.F.R. §

416.920(a) (4) (iv); see Barnhart v. Thomas,                supra,    540 U.S. at 24-

25.    If she cannot,      then the fifth step requires assessment of

whether,     given the claimant's RFC,           she can make an adjustment to

other work.         20 C.F.R.    §   416.920(a) (4) (iv).      If she cannot,      she

will be found disabled.              20 C.F.R.   §    416.920(a) (4) (v).

               RFC is defined in the applicable regulations as "the

most   [the claimant]      can still do despite           [her]    limitations."

20 C.F.R.      §   416.945(a) (1).      To determine RFC,         the ALJ "identi-

f[ies]      the individual's functional limitations or restrictions

and assess[es]        his or her work-related abilities on a function-

by-function basis,        including the functions in paragraphs              (b), (c),

and (d)      of [20 C.F.R. § 416.945] ."             Cichocki v. Astrue,    729 F.3d

172, 176 (2d Cir.        2013)       (12.IT curiam), quoting Social Security

Ruling      ("SSR")   96-8p,    1996 WL 374184 at *l         (July 2, 1996).       The

results of this assessment determine the claimant's ability to

perform the exertional demands of sustained work which may be

                                                                                    25
categorized as sedentary,             light, medium, heavy or very heavy.

20 C.F.R. § 416.967; see Schaal v. Apfel,                  134 F.3d 496,    501 n.6

(2d Cir. 1998).         This ability may then be found to be limited



       25
       Exertional limitations are those which "affect [plain-
tiff's] ability to meet the strength demands of jobs (sitting,
standing, walking, lifting, carrying, pushing, and pulling)."                            20
C.F.R. § 416.969a(b).

                                            36
further by nonexertional factors that restrict a claimant's

                     26
ability to work.          See Michaels v. Colvin,   621 F. App'x 35, 38

n.4    (2d Cir. 2015)     (summary order); Zabala v. Astrue, 595 F.3d

402,    410    (2d Cir. 2010).

               The claimant bears the initial burden of proving

disability with respect to the first four steps.          Once the

claimant has satisfied this burden, the burden shifts to the

Commissioner to prove the final step -- that the claimant's RFC

allows the claimant to perform some work other than her past

work.        Selian v. Astrue, supra, 708 F.3d at 418; Burgess v.

Astrue, supra, 537 F.3d at 128; Butts v. Barnhart, 388 F.3d 377,

383 (2d Cir. 2004), amended in part on other grounds on reh'g,

416 F.3d 101 (2d Cir. 2005).

               When the ALJ finds that the nonexertional limitations

significantly diminish a claimant's ability to work, then the

Commissioner must introduce the testimony of a vocational expert

or other similar evidence in order to prove "that jobs exist in

the economy which the claimant can obtain and perform."           Butts v.


        26
      Nonexertional limitations are those which "affect only
[plaintiff's] ability to meet the demands of jobs other than the
strength demands," including difficulty functioning because of
nervousness, anxiety or depression, maintaining attention or
concentration, understanding or remembering detailed instruc-
tions, seeing or hearing, tolerating dust or fumes, or manipula-
tive or postural functions, such as reaching, handling, stooping,
climbing, crawling or crouching.   20 C.F.R. § 416.969a(c).

                                      37
Barnhart, supra, 388 F.3d at 383-84     (internal quotation marks and

citation omitted); see also Heckler v. Campbell, 461 U.S. 458,

462 n. 5 (1983)   ("If an individual's capabilities are not de-

scribed accurately by a rule, the regulations make clear that the

individual's particular limitations must be considered.").        An

ALJ may rely on a vocational expert's testimony in response to a

hypothetical if there is "substantial record evidence to support

the assumption[s] upon which the vocational expert based his

opinion."   Dumas v. Schweiker, 712 F.2d 1545, 1554    (2d Cir.

1983); accord Snyder v. Colvin,    667 F. App'x   319, 321 (2d Cir.

2016)   (summary order)   ("When the hypothetical posed to the

vocational expert is based on a residual functional capacity

finding that is supported by substantial evidence, the hypotheti-

cal is proper and the ALJ is entitled to rely on the vocational

expert's testimony."); Rivera v. Colvin, 11 Civ. 7469 (LTS) (OF),

2014 WL 3732317 at *40 (S.D.N.Y. July 28, 2014)     (Swain, D.J.)

("Provided that the characteristics described in the hypothetical

question accurately reflect the limitations and capabilities of

the claimant and are based on substantial evidence in the record,

the ALJ may then rely on the vocational expert's testimony

regarding jobs that could be performed by a person with those

characteristics.") .




                                   38
        B.   The ALJ's Decision


              The ALJ applied the five-step analysis described above

and determined that plaintiff was not disabled (Tr. 19-41).

             At step one, the ALJ found that plaintiff had not

engaged in substantial gainful activity since the application

date of May 16, 2013     (Tr. 24).    He noted that although plaintiff

worked after that date, her work "did not rise to the level of

substantial gainful activity"        (Tr. 24).

             At step two, the ALJ found that plaintiff suffered from

the following severe impairments:          "fibromyalgia, obesity, a mood

disorder, anxiety and depression"          (Tr. 24).

              At step three, the ALJ found that plaintiff's mental

impairment did not meet the criteria of listing 12.04, 20 CFR,

Part 404, Subpart P, Appendix 1 (Tr. 25).              In reaching his

conclusion, the ALJ stated that he considered whether the para-

graph B criteria were satisfied and concluded that, because

plaintiff's mental impairment did not cause at least two marked

limitations or one marked limitation and repeated episodes of

decompensation, the paragraph B criteria were not satisfied (Tr.

25) .    Specifically, the ALJ found that plaintiff was mildly

restricted in the activities of daily living, moderately re-

stricted in social functioning, moderately restricted with



                                      39
respect to concentration, persistence or pace and that she had

not experienced any episodes of decompensation (Tr. 25).        The ALJ

also stated that he considered whether the paragraph C criteria

were satisfied and concluded that they were not, without further

elaboration (Tr. 25).

          The ALJ then determined that plaintiff retained the RFC

to perform sedentary work, with the limitations that she needed

to alternate positions as frequently as every 45 minutes and

could climb ramps and stairs, stoop,    kneel, crouch and crawl only

occasionally (Tr. 26).     Plaintiff could use her hands for fine

manipulation frequently, but she could not work on an assembly

line and was limited to unskilled work -- repetitive, routine and

simple tasks   (Tr. 26).   Finally, plaintiff could only have

occasional contact with the public (Tr. 26).     To reach his RFC

determination, the ALJ examined the opinions of the treating and

consulting physicians and determined the weight to be given to

each opinion based on the objective medical record, including the

treatment notes of plaintiff's treating physicians    (Tr. 26-33)

The ALJ also considered plaintiff's testimony and found that

while plaintiff's medically determinable impairments could

reasonably have caused her alleged symptoms, a review of the

entire case record showed that plaintiff's statements regarding




                                  40
their intensity, persistence and limiting effects were not

entirely credible (Tr. 26).

            The ALJ first addressed plaintiff's physical impair-

ments:    fibromyalgia and obesity (Tr. 26-30).   The ALJ concluded

that plaintiff's fibromyalgia would not foreclose her ability to

work at a job that involved a narrowed range of sedentary exer-

tion (Tr. 26).    The ALJ noted that, although plaintiff's

fibromyalgia was documented by a rheumatologist, the record

revealed few consistently significant clinical signs    (Tr. 26)

Plaintiff tested positive at 18 out of 18 tender points at only

two examinations, in February and July of 2015, which coincided

with a period of time in which she was not taking her medication

as prescribed (Tr. 26-27).    Similarly, when plaintiff tested

positive at 14 out of 18 tender points at a February 2014 exami-

nation, she was also not taking her medication as prescribed (Tr.

26-27).

            The ALJ gave "significant weight" to some aspects of

the opinion of Dr. Blanco, plaintiff's treating rheumatologist

(Tr. 29).    Specifically, the ALJ credited Dr. Blanco's opinion

that plaintiff would need to alternate positions, was restricted

to lifting and carrying 10 pounds occasionally and that her

attention and concentration would occasionally be interrupted by

her pain and fatigue   (Tr. 29).   The ALJ also credited Dr.


                                   41
Blanco's opinion that plaintiff would miss work less than once

per month over Dr. Culmine's contrary opinion that she would miss

two-to-three days per month (Tr. 29).    Finally, the ALJ gave

"significant weight" to Dr. Blanco's opinion that plaintiff could

use her hands frequently for fine manipulations, because the

treatment records consistently indicated plaintiff had intact

sensation and normal grip strength and range of motion (Tr. 29)

However, the ALJ declined to give "much weight" to Dr. Blanca's

opinion concerning plaintiff's ability to sit, stand and walk in

an eight-hour day, because he found Dr. Blanco's opinions with

respect to plaintiff's limitations to be internally inconsistent

and unsupported by any references in any of the treatment records

that plaintiff had difficulty sitting (Tr. 29).

          The ALJ did not give "much weight" to the opinions of

the two consultative physical examiners, who stated that plain-

tiff had no physical limitations, because the record showed that

plaintiff suffered from fibromyalgia and had been acutely symp-

tomatic at times   (Tr. 30).

          With respect to plaintiff's obesity, the ALJ concluded

that it would not impose physical restrictions beyond those he

had previously identified (Tr. 30).

          The ALJ then addressed plaintiff's mental impairments:

depression and anxiety (Tr. 30-33).     The ALJ stated, without


                                42
further elaboration and without referring to specific evidence in

the record, that plaintiff's mental impairments "could -- or not

-- be considered a component of the fibromyalgia"       (Tr. 30).     The

ALJ concluded that despite her mental impairments, plaintiff was

able to do unskilled work as long as she had only occasional

contact with the public and did not work on an assembly line (Tr.

30) .

           The ALJ gave "only some weight" to Dr. Dabo's December

2013 opinion concerning plaintiff's limitations       (Tr. 31).     The

ALJ based this aspect of his decision on the absence of any

reference to either suicidal thinking or paranoia in Dr. Dabo's

treatment records and the lack of support, other than plaintiff's

anxiety, for Dr. Dabo's conclusion that plaintiff was moderately

limited in interacting appropriately with co-workers and respond-

ing to work situations (Tr. 31).        The ALJ noted that plaintiff

stated that she had no difficulty getting along with family,

friends, neighbors, supervisors or others in authority but did

not like to be around too many people (Tr. 31).

           The ALJ also gave "very little weight" to Dr.

Mohammad's 2015 opinion concerning plaintiff's limitations          (Tr.

32).    The ALJ based this aspect of his decision on the fact that

Dr. Mohammad's treatment records did not note any instances of

psychomotor abnormalities, motor tension, an abnormal affect,

                                   43
appetite disturbances and poor memory -- which the ALJ character-

ized as "the basis for the limitations"     (Tr. 32).     The ALJ found

that plaintiff's "affect, memory, psychomotor functioning and

attention and concentration were far more frequently [normal]

than not" during her sessions with Dr. Mohammad, and, thus, he

found it "difficult, if not impossible," to reconcile the find-

ings in Dr. Mohammad's treatment notes with his assessment in

July 2015   (Tr. 32).

            Finally, although the ALJ did not assign a particular

weight to the opinion of Dr. Damari, the consultative psycholo-

gist, he concluded that her opinion that plaintiff's psychiatric

problems might significantly interfere with her ability to

function on a daily basis was applicable only to 2013, the time

when Dr. Damari evaluated plaintiff (Tr. 33).      The ALJ then

compared Dr. Damari's opinion from 2013 to Dr. Mohammad's treat-

ment notes from 2015 and described the latter as "giv[ing] every

indication that [plaintiff] had improved"     (Tr. 33).

            At step four,   the ALJ concluded that, because plaintiff

was limited to sedentary work,     she was unable to perform her past

work as a waitress, bartender or hairdresser, all of which

required light exertion (Tr. 33).

            At step five,   relying on the testimony of the VE, the

ALJ found that jobs existed in significant numbers in the na-

                                   44
tional economy that plaintiff could perform, given her RFC, age,

education and work experience, namely an addresser, document

preparer and surveillance system monitor (Tr. 34).          Concluding

that the expert's testimony was consistent with information in

the DOT, the ALJ determined plaintiff could perform those occupa-

tions and, accordingly, was not disabled (Tr. 34-35).


       C.   Analysis of the
            ALJ's Decision


             Plaintiff attacks the ALJ's disability determination on

two grounds:        (1) the ALJ failed to weigh the medical opinion

evidence properly, and, therefore, the ALJ's determination of

plaintiff's RFC was incorrect and (2) the ALJ failed to evaluate

plaintiff's credibility properly (Memorandum of Law in Support of

Plaintiff's Motion for Judgment on the Pleadings, dated Feb. 16,

2018   (D. I. 13)    ("Pl. Mem. ") at 12-25).   The Commissioner contends

that the ALJ's assessment of the medical evidence and plaintiff's

credibility was correct (Memorandum of Law in Opposition to

Plaintiff's Motion for Judgment on the Pleadings and in Support

of the Commissioner's Cross-Motion for Judgment on the Pleadings,

dated May 17, 2018       (D.I. 17)   ("Def. Mem.") at 14-25).

             After reviewing the entire record,      I find that the ALJ

afforded too little weight to the opinions of plaintiff's treat-



                                       45
ing psychiatrists and failed to incorporate those opinions into

his RFC determination,       requiring remand for further proceedings.

I also find that the ALJ failed to develop the record suffi-

                                                          21
ciently with respect to Dr. Blanco's opinion.


             1.   Treating Physician Rule


             An ALJ must afford deference to the opinions of a

claimant's treating physicians.         A treating physician's opinion

will be given controlling weight if it is "well-supported by

medically acceptable clinical and laboratory diagnostic tech-

niques and is not inconsistent with the other substantial evi-

dence in .         [the]   record."   20 C.F.R.     §   416.927(c) (2); 28 see

also Shaw v. Chater,       221 F.3d 126, 134   (2d Cir. 2000); Diaz v.

Shalala,    59 F.3d 307,    313 n.6   (2d Cir. 1995); Schisler v.

Sullivan,    3 F.3d 563,    567   (2d Cir. 1993).

             "[G]ood reasons" must be given for declining to afford

a treating physician's opinion controlling weight.                20 C.F.R. §



     27
      Because several errors by the ALJ require remand, I do not
reach the issue of whether the ALJ properly evaluated plaintiff's
credibility.
     28
       The SSA has adopted regulations that alter the standards
applicable to the review of medical opinion evidence with respect
to claims filed on or after March 27, 2017.   See 20 C.F.R. §
416.920c.   Because plaintiff's claim was filed before that date,
those regulations do not apply here.

                                       46
416. 927 (c) (2); Schisler v. Sullivan, supra, 3 F. 3d at 568; Burris

v. Chater,    94 Civ. 8049 (SHS), 1996 WL 148345 at *4 n.3           (S.D.N.Y.

Apr. 2, 1996)    (Stein, D.J.).   The Second Circuit "'do[es] not

hesitate to remand when the Commissioner has not provided "good

reasons" for the weight given to a treating physician[']s opin-

ion.'"     Morgan v. Colvin, 592 F. App'x 49, 50           (2d Cir. 2015)

(summary order), quoting Halloran v. Barnhart, 362 F.3d 28, 33

(2d Cir. 2004); accord Greek v. Colvin, 802 F.3d 370, 375 (2d

Cir. 2015).     If the ALJ provides "good reasons" for the weight

accorded to the treating physician's opinion and the ALJ's

reasoning is supported by substantial evidence, remand is unwar-

ranted.     See Halloran v. Barnhart, supra, 362 F.3d at 32-33; see

also Atwater v. Astrue, 512 F. App'x 67, 70              (2d Cir. 2013)

(summary order); Petrie v. Astrue,         412 F. App'x 401, 406-07         (2d

Cir. 2011)    (summary order); Kennedy v. Astrue, 343 F. App'x 719,

721 (2d Cir. 2009)    (summary order).

             Before an ALJ can give a treating physician's opinion

less than controlling weight, the ALJ must consider various

factors.     These factors include:        (1)    the length of the treatment

relationship and the frequency of examination,              (2) the nature and

extent of the treatment relationship,              (3) the medical support for

the treating physician's opinion,          (4) the consistency of the

opinion with the record as a whole,              (5) the physician's level of

                                      47
specialization in the area and (6) other factors that tend to

support or contradict the opinion.         20 C.F.R.   §   416.927(c) (2)-

(6); Schisler v. Sullivan, supra, 3 F.3d at 567; Mitchell v.

Astrue, 07 Civ. 285 (JSR), 2009 WL 3096717 at *16 (S.D.N.Y. Sept.

28, 2009)    (Rakoff, D.J.); Matovic v. Chater,        94 Civ. 2296 (LMM),

1996 WL 11791 at *4     (S.D.N.Y. Jan. 12, 1996)       (McKenna, D.J.).

Although the foregoing factors guide an ALJ's assessment of a

treating physician's opinion, the ALJ need not expressly address

each factor.     Atwater v. Astrue, 512 F. App'x 67, 70         (2d Cir.

2013)    (summary order).


            2.   ALJ's Duty to
                 Develop the Record


            "It is the rule in [the Second]      [C]ircuit that 'the

ALJ, unlike a judge in a trial, must [him]self affirmatively

develop the record' in light of 'the essentially non-adversarial

nature of a benefits proceeding.'"         Pratts v. Chater,     94 F.3d 34,

37   (2d Cir. 1996), quoting Echeverria v. Sec'y of Health & Human

Servs., 785 F.2d 751, 755 (2d Cir. 1982); Perez v. Chater, supra,

77 F.3d at 47    ("We have stated many times that the ALJ generally

has an affirmative obligation to develop the administrative

record           "   (internal quotation marks omitted)); Jackson v.

Colvin, 13 Civ. 5655        (AJN) (SN), 2014 WL 4695080 at *15 (S.D.N.Y.



                                      48
Sept. 3, 2014)    (Nathan, D.J.)     ("Due to the non-adversarial nature

of the social security proceedings, a full hearing requires the

ALJ to affirmatively develop the record."         (internal quotations

and citation omitted)) . 29    The ALJ's duty to develop the record

exists irrespective of whether claimant is represented by coun-

sel.    Shaw v. Chater, supra, 221 F.2d at 131 (2d Cir. 2000);

Tejada v. Apfel, 167 F.3d 770, 774         (2d Cir. 1999); 20 C.F.R. §

416.912(d).

             The ALJ is required "affirmatively to seek out addi-

tional evidence only where there are 'obvious gaps' in the

administrative record."       Eusepi v. Colvin, 595 F. App'x 7,        9 (2d

Cir. 2014)    (summary order), quoting Rosa v. Callahan, 168 F. 3d

72, 79 & n.5 (2d Cir. 1999); accord Swiantek v. Comm'r of Soc.

Sec., 588 F. App'x 82, 84      (2d Cir. 2015)    (summary order).      "[T] he

current amended regulations .          . give an ALJ more discretion to

'determine the best way to resolve the inconsistency or insuffi-

ciency' based on the facts of the case                "   Rolon v. Comm'r

of Soc. Sec., 994 F. Supp. 2d 496, SOS (S.D.N.Y. 2014)          (Nathan,

D.J.), quoting 20 C.F.R.      §§   404.1S20b(c) (1), 416.920b(c) (1)

(2013) .    However, the regulations continue to "contemplate the



       29
      On March 27, 2017, the ALJ's duty to develop the record
was recodified from Section 416.912(d) to Section 416.912(b)
without any substantive changes.

                                      49
ALJ recontacting treating physicians when 'the additional infor-

mation needed is directly related to that source's medical

opinion.'"        Jimenez v. Astrue, 12 Civ. 3477    (GWG), 2013 WL

4400533 at *11 (S.D.N.Y. Aug. 14, 2013)       (Gorenstein, M.J.),

quoting How We Collect and Consider Evidence of Disability,

supra, 77 Fed. Reg. at 10,652.

             "[I]f a physician's finding in a report is believed to
             be insufficiently explained, lacking in support, or
             inconsistent with the physician's other reports, the
             ALJ must seek clarification and additional information
             from the physician." Calzada v. Ast[rue], 753 F. Supp.
             2d 250, 269 (S.D.N.Y. 2010); see also Rosa, 168 F.3d at
             79 (citing Perez v. Chater, 77 F.3d 41, 47 (2d Cir.
             1996)). The rationale behind this rule is that "a
             treating physician's 'failure to include this type of
             support for the findings in his report does not mean
             that such support does not exist; he might not have
             provided this information in the report because he did
             not know that the ALJ would consider it critical to the
             disposition of the case.'" Rosa, 168 F.3d at 80 (quot-
             ing Clark v. Comm'r of Soc. Sec., 143 F.3d 115, 118 (2d
             Cir. 1998)).

Geronimo v. Colvin, 13 Civ. 8263 (ALC), 2015 WL 736150 at *5

(S.D.N.Y. Feb. 20, 2015)       (A. Carter, D.J.).


             3.     Plaintiff's Mental Impairments


             The ALJ discounted Dr. Mohammad's opinion that plain-

tiff had marked limitations in her ability to concentrate and

persist, marked limitations in her social abilities and would be

absent from work more than three times per month, finding that it



                                     50
was contradicted by Dr. Mohammad's own treatment records.

Specifically, the ALJ cited the absence of any instances of

psychomotor abnormalities, motor tension, abnormal affect,

appetite disturbances or poor memory in Dr. Mohammad's treatment

records   (Tr.    32).      However,   in the mental impairment question-

naire Dr. Mohammad prepared for plaintiff, he identified depres-

sion,   fatigue,        difficulty concentrating, anhedonia,   insomnia and

anxiety as the signs and symptoms that were the most frequent or

severe (Tr.      595).      These signs and symptoms appear frequently and

fairly consistently in the treatment records.             By ignoring the

consistent appearance of plaintiff's most frequent and severe

signs and symptoms in the treatment records and by focusing on

the absence of other signs and symptoms, the ALJ overstated the

degree to which Dr. Mohammad's opinion is inconsistent with his

treatment records.           Thus, the ALJ failed to give adequate reasons

for declining to afford controlling or significant weight to Dr.

Mohammad's opinion.

             Furthermore,       Dr. Mohammad's opinion with respect to

plaintiff's mental impairments is consistent with the earlier

opinions of Dr. Dabo and Dr. Damari.             In his 2013 medical source

statement, Dr. Dabo opined that plaintiff suffered mild, moderate

or marked restrictions across a spectrum of work-related mental

activities       (Tr.    354-55).   In her 2013 evaluation,   Dr. Damari


                                          51
opined that plaintiff's psychiatric problems might "significantly

interfere with [her] ability to function on a daily basis"       (Tr.

34 6) .   Contrary to the ALJ's assessment of longitudinal improve-

ment in plaintiff's mental health,      Dr. Mohammad's well-supported

opinion suggests -- at best -- that plaintiff's mental impair-

ments persisted well into 2015.

             Finally, because the ALJ did not properly weigh the

opinions of plaintiff's treating psychiatrists, he failed to

question the VE appropriately with respect to plaintiff's mental

impairments.      Although the ALJ limited the hypothetical claimant

to unskilled work involving simple, repetitive tasks, the only

other mental limitation the ALJ asked the VE to assume related to

an acceptable number of unscheduled absences.        To the extent that

plaintiff's mental impairments would interfere with her ability

to maintain a regular work schedule or to concentrate while at

work, as the psychiatrists opined they would, the ALJ did not

sufficiently explore these limitations with the VE in calculating

plaintiff's RFC.


             4.   Plaintiff's Physical Impairments


             Plaintiff argues correctly that the ALJ failed to

develop the record sufficiently with respect to Dr. Blanco's

opinion concerning plaintiff's ability to sit, stand and walk in

                                   52
an eight-hour work day (Pl. Mem. at 19-20).      The ALJ found Dr.

Blanco's opinion that plaintiff was limited to sitting for two

hours and standing and walking for less than an hour to be

inconsistent with her opinion that plaintiff would need to get up

from a seated position every two-to-three hours, move around for

10-20 minutes and then resume sitting (Tr. 29).          This inconsis-

tency is attributable to the way the questions in the

fibromyalgia questionnaire are phrased (Tr.      623).     Question 9

asks the physician, "Considering your patient's conditions,

estimate your patient's ability to perform work in a competitive

environment on a sustained and ongoing basis (8 hours per day, 5

days per week)."   (Tr. 623).   Sub-questions a and bask the

physician to circle the number of hours the patient can perform a

job in a seated position and standing and/or walking, respec-

tively; the answer choices are "<1, 1, 2, 3, 4, 5, 6+"         (Tr. 623)

Dr. Blanco circled 2 in response to question 9a and less than 1

in response to question 9b (Tr. 623).      Question 10a asks,     "Is it

medically necessary for your patient to avoid continuous sitting

in an 8-hour workday?"    (Tr. 623).    Dr. Blanco answered yes to

this question (Tr. 623)     Question 10b asks,    "If yes, how fre-

quently must your patient get up from a seated position to move

around?"   (Tr. 623).   Dr. Blanco answered "every 2-3 h or so" to

this question (Tr. 623).    Question 10c asks,    "How long before

                                   53
your patient can return to a seated position?"         (Tr.   623).   Dr.

Blanco answered "10-20 minutes" in response to this question            (Tr.

623) .     Thus,   Dr. Blanco's answer to question 9a, that plaintiff

could only perform a job in a seated position for two hours,

appears inconsistent with her answers to questions 10a, 10b and

10c, where she indicated that plaintiff would need to avoid

continuous sitting but could sit for two-to-three hours, move

around for 10 to 20 minutes and then return to a seated position

(Tr.     623)

                However,   identifying this inconsistency in the opinion

evidence triggered the ALJ's duty to clarify whether Dr. Blanco

meant that plaintiff could only work in a seated position for a

total of two hours per day, or, as Dr. Blanco's responses to

subsequent questions suggest, that plaintiff could only work in a

seated position for two hours at a time, with breaks in between

two-hour seated stints.          The record contains no evidence that the

ALJ attempted to resolve this inconsistency in Dr. Blanco's

opinion.        Upon remand, the ALJ should contact Dr. Blanco to

clarify the meaning of her opinion.

                Beyond the ALJ's failure to develop the record suffi-

ciently, however, plaintiff's argument that the ALJ erred in his

treatment of Dr. Blanco's opinion is unpersuasive.            As the ALJ

stated, he largely credited Dr. Blanco's assessment of the


                                       54
limitations imposed by plaintiff's fibromyalgia,   including her

estimate that plaintiff would rarely miss work (Tr. 29).       Fur-

thermore, the ALJ dismissed the opinions of the consultative

physicians, who opined that plaintiff had no physical limitations

whatsoever, and found ample support in the record for the limita-

tions imposed by plaintiff's fibromyalgia   (Tr. 30).   As the ALJ

correctly stated, the record contains no references to any

difficulty with sitting, standing or walking.    Plaintiff's

testimony corroborates this assessment; she testified that she

was able to walk most days, albeit with some limitations.

Finally, the ALJ's hypothetical to the VE proposed more restric-

tive conditions     only 45 minutes of continuous seated work

before shifting positions -- than those suggested by the opinion

evidence.   The ALJ's RFC finding with respect to plaintiff's

physical impairments was, therefore, supported by substantial

evidence.

            Plaintiff's claim that the ALJ erred by basing plain-

tiff's physical RFC on a composite of the medical opinions in the

record is unpersuasive.   The ALJ's statement that plaintiff's RFC

"'lies somewhere in between'" the opinions of Dr. Blanco and the

consultative physicians (Pl. Mem. at 21), although inelegantly

worded, does not mean that the ALJ arbitrarily picked a point on

a spectrum between these opinions.    As described above, the ALJ's

                                 55
assessment of plaintiff's physical RFC was largely based on the

opinion of Dr. Blanco, plaintiff's treating physician, which was

well supported in the record.

             In conclusion, because (1)      the ALJ erred with respect

to plaintiff's mental impairments by affording too little weight

to the opinions of plaintiff's treating psychiatrists and failing

to incorporate those opinions into his RFC determination and (2)

the ALJ failed to develop the record fully with respect to the

putative inconsistency in Dr. Blanco's opinion, remand is re-

quired.


     D.     Appointments Clause
            Challenge


             Article II, Section 2, Clause 2 of the Constitution

provides,    in pertinent part, that only the President,       "Courts of

Law," or "Heads of Departments," can appoint "Officers" of the

United States.        Actions taken by an "Officer" of the United

States who was not appointed in accordance with the Constitution

appear to have no legal effect.           See Lucia v. SEC, --- U.S. ---,

138 S. Ct.    2044,    2055   (2018).   Relying on Lucia, plaintiff also

claims that the ALJ "was not constitutionally appointed at the

time of the decision in this case" and, therefore,          lacked the

power to decide her claim (Letter, dated Sept. 13, 2018          (D.I.


                                        56
19)).   The Commissioner opposes plaintiff's Appointments Clause

challenge on the ground that plaintiff waived any such challenge

"by failing to raise it at any point in the administrative

process"   (Letter, dated Oct. 12, 2018     (D. I. 22)).

           A plaintiff "'who makes a timely challenge to the

constitutional validity of the appointment of an officer who

adjudicates his case' is entitled to relief."          Lucia v. SEC, 138

S. Ct. 2044, 2055       (2018), quoting Ryder v. United States, 515

U.S. 177, 182-183 (1995)       (emphasis added).    In the context of

Social Security proceedings, the overwhelming majority of dis-

trict courts have held that Lucia requires challenges under the

Appointments Clause to be raised during the administrative

proceedings; courts have found that a plaintiff's failure to do

so operates as a waiver.       See, ~.g., Kimberly B. v. Berryhill,

17-cv-5211 (HB), 2019 WL 652418 at *14-*15 (D. Minn. Feb. 15,

2019); Michelle Alicia S. v. Berryhill, EDCV 17-2115-JPR, 2019 WL

631913 at *3 n.6 (C.D. Cal. Feb. 14, 2019); Axley v. Comm'r, Soc.

Sec. Admin., 18-cv-1106-STA-cgc, 2019 WL 489998 at *1-*2 (W.D.

Tenn. Feb. 7, 2019); Shipman v. Berryhill, 17-cv-00309-MR, 2019

WL 281313 at *3 (W.D.N.C. Jan. 22, 2019); Dierker v. Berryhill,

18cv145-CAB(MSB), 2019 WL 246429 at *2-*4          (S.D. Cal. Jan. 16,

2019)   (Report   &   Recommendation), adopted at 2019 WL 446231 at *l

(S.D. Cal. Feb. 5, 2019); A.T. v. Berryhill, 17-4110-JWB, 2019 WL

                                     57
184103 at *7   (D. Kan. Jan. 14, 2019); Stearns v. Berryhill, 17-

CV-2031-LTS, 2018 WL 4380984 at *6       (N.D.   Iowa Sept. 14, 2018).

           Plaintiff concedes that her Appointments Clause chal-

lenge was not raised before the ALJ or the Appeals Council

(Letter, dated Sept. 13, 2018    (D.I.   19)).     Plaintiff's challenge

to the constitutionality of the ALJ's appointment is, therefore,

denied as untimely.


IV.   Conclusion


           Accordingly,   for all the foregoing reasons, plaintiff's

motion for judgment on the pleadings is granted, and the Commis-

sioner's motion for judgment on the pleadings is denied.          The

case is remanded for further proceedings pursuant to the fourth

sentence of 42 U.S.C. § 405(g).     The Clerk of the Court is

respectfully requested to mark this matter closed.


Dated:     New York, New York
           March 20, 2019

                                         SO ORDERED



                                         HEZY~
                                         United States Magistrate Judge

Copies transmitted to:

All Counsel



                                  58
